Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is currently pending.
Claim 1 is rejected.
Claim 1 has been amended.
Claims 2-20 have been canceled.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claim 1 is directed toward a method (i.e. a process). Thus, the claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claim 1 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method for a caregiver to monitor medical procedures with respect to at least one patient in a hospital comprising: said caregiver having a smartphone and said smartphone is enabled to receive SMS text messages; said caregiver having visual access to a dashboard display; said caregiver entering at least one medical order specific to one symptom on a remote computer electronically in communication with an electronic medical record server; said electronic medical record server storing said at least one medical order in an electronic medical record database on a storage media electronically in communication with said electronic medical record server; said electronic medical record database is in electronic communication with an interface engine on said remote computer using said electronic medical record server; said interface engine on said remote computer is in electronic communication with a rules database on said remote computer and said rules database storing rules for using said at least one medical order stored in said electronic medical record database; said interface engine on said remote computer applying said rules to said at least one medical order and said [[rule]]rules creating at least one   dashboard data set comprising of an alert, time and procedure id; said interface engine being electronically in communication with a second database server and said second database server is in electronic communication with dashboard data to storage; said second database server storing said at least one dashboard data set on said dashboard data to storage on said remote computer; said second database server is in electronic communication with said dashboard display and said second database server communicating said at least one dashboard data set comprising of said alert, said time and said procedure id to said dashboard display; said second database server being in electronic communication with said smart phone and communicating said at least one dashboard data set using said SMS text messages and said SMS text messages comprising said alert, said time and said procedure id to said smartphone; said caregiver reading said at least one dashboard data set on said smart phone or tablet and said dashboard display; said caregiver identifying said procedure id and confirming completion time of said procedure id and said caregiver scheduling said at least one patient for discharge from said hospital; and said caregiver being discharged from said hospital”.
The limitations of said caregiver entering at least one medical order specific to one symptom; applying said rules to said at least one medical order and said rules creating at least one dashboard data set comprising of an alert, time and procedure id, given the broadest reasonable interpretation; said caregiver reading said at least one dashboard data set; said caregiver identifying said procedure id and confirming completion time of said procedure id and said caregiver scheduling said at least one patient for discharge from said hospital; and said caregiver being discharged from said hospital, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of applying, reading, identifying, confirming, scheduling, and being discharged, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claim 1 is not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “monitor”, “smartphone”, “dashboard display”, “remote computer”, “electronic medical record server”, “electronic medical database”, “interface engine”, “rules database”, “second database server”, “storage”, and “tablet”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0015, [0048, [0061], [0064], [0068], [0074], and [0140], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “said caregiver having a smartphone and said smartphone is enabled to receive SMS text messages”, “said caregiver having visual access to a dashboard display”, “on a remote computer electronically in communication with an electronic medical record server”, “said electronic medical record server storing said at least one medical order in an electronic medical record database on a storage media electronically in communication with said electronic medical record server”, “said electronic medical record database is in electronic communication with an interface engine on said remote computer using said electronic medical record server”, “said interface engine on said remote computer is in electronic communication with a rules database on said remote computer and said rules database storing rules for using said at least one medical order stored in said electronic medical record database”, “said interface engine being electronically in communication with a second database server and said second database server is in electronic communication with dashboard data to storage”, “said second database server storing said at least one dashboard data set on said dashboard data to storage on said remote computer”, “said second database server is in electronic communication with said dashboard display and said second database server communicating said at least one dashboard data set comprising of said alert, said time and said procedure id to said dashboard display”, and “said second database server being in electronic communication with said smart phone and communicating said at least one dashboard data set using said SMS text messages and said SMS text messages comprising said alert, said time and said procedure id to said smartphone”, which amounts to limiting the abstract idea to the field of monitoring medical procedures/the environment of computers, see MPEP 2106.05(h) and see MPEP 2106.05(g).
Therefore, claim 1 does not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claim does not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claim 1 is nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 20180001184 A1), hereinafter Tran, in view of Bleicher et al. (US 2018009615 A1), hereinafter Bleicher, and Mazar et al (US 20150302150 A1), hereinafter Mazar.
Regarding claim 1 Tran teaches method for a caregiver to monitor medical procedures with respect to at least one patient in a hospital comprising: said caregiver having a smartphone and said smartphone is enabled to receive SMS text messages (Tran, [0120] and [0438]); said caregiver having visual access to a dashboard display (Tran, [0120]); said caregiver entering at least one medical order specific to one symptom on a remote computer electronically in communication with an electronic medical record server (Tran, [0288] and [0395]-[0397]); said electronic medical record server storing said at least one medical order in an electronic medical record database on a storage media electronically in communication with said electronic medical record server (Tran, [0051], [0382], [0393], and Claim 1); said electronic medical record database is in electronic communication with an interface engine on said remote computer using said electronic medical record server (Tran, FIG. 1A, [0033], [0053], FIG. 13B, [0139]-[0140], and [0143]); said interface engine on said remote computer is in electronic communication with a rules database on said remote computer and said rules database storing rules for using said at least one medical order stored in said electronic medical record database (Tran, [0278], [0396]-[0397], and [0441]); and said caregiver identifying said procedure id (Tran, [0286] and [0308]). Tran does not teach said interface engine on said remote computer applying said rules to said at least one medical order and said rules creating at least one   dashboard data set comprising of an alert, time and procedure id; said interface engine being electronically in communication with a second database server and said second database server is in electronic communication with dashboard data to storage; said second database server storing said at least one dashboard data set on said dashboard data to storage on said remote computer; said second database server is in electronic communication with said dashboard display and said second database server communicating said at least one dashboard data set comprising of said alert, said time and said procedure id to said dashboard display; said second database server being in electronic communication with said smart phone and communicating said at least one dashboard data set using said SMS text messages and said SMS text messages comprising said alert, said time and said procedure id to said smartphone. However Bleicher teaches said interface engine on said remote computer applying said rules to said at least one medical order and said rules creating at least one   dashboard data set comprising of an alert, time and procedure id (Bleicher, Abstract, [0004], [0009], [0045], and [0047]-[0050]); said interface engine being electronically in communication with a second database server and said second database server is in electronic communication with dashboard data to storage (Bleicher, Abstract, [0004], [0045], [0047]-[0050], and [0116]); said second database server storing said at least one dashboard data set on said dashboard data to storage on said remote computer (Bleicher, Abstract, [0004], [0045], [0047]-[0050], and [0116]); said second database server is in electronic communication with said dashboard display and said second database server communicating said at least one dashboard data set comprising of said alert, said time and said procedure id to said dashboard display (Bleicher, Abstract, [0004], [0009], [0045], and [0047]-[0050]); said second database server being in electronic communication with said smart phone and communicating said at least one dashboard data set using said SMS text messages and said SMS text messages comprising said alert, said time and said procedure id to said smartphone (Bleicher, [0062], [0048], [0050], [0122], and [0125]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tran to incorporate the teachings of Bleicher and account for a method for a caregiver to monitor medical procedures with respect to at least one patient in a hospital comprising: said caregiver having a smartphone and said smartphone is enabled to receive SMS text messages; said caregiver having visual access to a dashboard display; said caregiver entering at least one medical order specific to one symptom on a remote computer electronically in communication with an electronic medical record server; said electronic medical record server storing said at least one medical order in an electronic medical record database on a storage media electronically in communication with said electronic medical record server; said electronic medical record database is in electronic communication with an interface engine on said remote computer using said electronic medical record server; said interface engine on said remote computer is in electronic communication with a rules database on said remote computer and said rules database storing rules for using said at least one medical order stored in said electronic medical record database; said interface engine on said remote computer applying said rules to said at least one medical order and said rules creating at least one Page 2 of 10Serial No.: 16/421,154Serial No. 16/421,154 Atty. Docket No. PAT.00284-Kashumba.USNPdashboard data set comprising of an alert, time and procedure id; said interface engine being electronically in communication with a second database server and said second database server is in electronic communication with dashboard data to storage; said second database server storing said at least one dashboard data set on said dashboard data to storage on said remote computer; said second database server is in electronic communication with said dashboard display and said second database server communicating said at least one dashboard data set comprising of said alert, said time and said procedure id to said dashboard display; said second database server being in electronic communication with said smart phone and communicating said at least one dashboard data set using said SMS text messages and said SMS text messages comprising said alert, said time and said procedure id to said smartphone; said caregiver reading said at least one dashboard data set on said smart phone or tablet and said dashboard display; said caregiver identifying said procedure id; and confirming completion time of said procedure id. Doing so would provide technological capabilities for building networks, or analyzing and managing participant networks. Nor do they offer dynamic, ad-hoc quality reporting capabilities (Bleicher, [0003]). Furthermore, Tran and Bleicher do not teach said caregiver scheduling said at least one patient for discharge from said hospital and said caregiver being discharged from said hospital. However, Mazar teaches said caregiver scheduling said at least one patient for discharge from said hospital (Mazar, [0161] and [0221]); and said caregiver being discharged from said hospital (Mazar, [0221]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tran to incorporate the teachings of Bleicher and account for a method for a caregiver to monitor medical procedures with respect to at least one patient in a hospital comprising: said caregiver having a smartphone and said smartphone is enabled to receive SMS text messages; said caregiver having visual access to a dashboard display; said caregiver entering at least one medical order specific to one symptom on a remote computer electronically in communication with an electronic medical record server; said electronic medical record server storing said at least one medical order in an electronic medical record database on a storage media electronically in communication with said electronic medical record server; said electronic medical record database is in electronic communication with an interface engine on said remote computer using said electronic medical record server; said interface engine on said remote computer is in electronic communication with a rules database on said remote computer and said rules database storing rules for using said at least one medical order stored in said electronic medical record database; said interface engine on said remote computer applying said rules to said at least one medical order and said rules creating at least one Page 2 of 10Serial No.: 16/421,154Serial No. 16/421,154 Atty. Docket No. PAT.00284-Kashumba.USNP dashboard data set comprising of an alert, time and procedure id; said interface engine being electronically in communication with a second database server and said second database server is in electronic communication with dashboard data to storage; said second database server storing said at least one dashboard data set on said dashboard data to storage on said remote computer; said second database server is in electronic communication with said dashboard display and said second database server communicating said at least one dashboard data set comprising of said alert, said time and said procedure id to said dashboard display; said second database server being in electronic communication with said smart phone and communicating said at least one dashboard data set using said SMS text messages and said SMS text messages comprising said alert, said time and said procedure id to said smartphone; said caregiver reading said at least one dashboard data set on said smart phone or tablet and said dashboard display; said caregiver identifying said procedure id and confirming completion time of said procedure id and said caregiver scheduling said at least one patient for discharge from said hospital; and said caregiver being discharged from said hospital. Doing so would reduce the need for costly, near constant patient monitoring by providing system components that allow healthcare professionals to view the most important data for a number of patients in varying physical locations in a seamless manner (Mazar, Abstract and [0002]).

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Regarding the claim objections, the objection has been overcome because claims 2-20 are canceled by the Applicant. Therefore, the claim objections are withdrawn. 
Regarding the 35 U.S.C. 101 Rejection, Applicant argues the amended claims cannot be performed manually or mentally. Examiner respectfully disagrees. The mere use/applying the abstract idea (method of organizing human activity) to a generic computer component (i.e. smartphone or dashboard) does not recite an improvement. Therefore, the 35 U.S.C. 101 Rejection is maintained.
Applicant’s arguments with respect to 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686